/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEWALD et al. (US 2009/0300254 A1), hereinafter NEWALD.
Regarding claim 17, NEWALD discloses a method, comprising: 
routing, along a first routing line, a first result received from a first group of state transition elements during a first portion of a data cycle (one of the state machine 501 or automaton given access during T1 and T3, see ¶ 0092, see figures 10 and 12; the automatons are inside message handler 200 checks and control input buffer 201 and output buffer 202, see ¶ 0050); and 
routing, along the first routing line, a second result received from a second group of state transition elements during a second portion of the data cycle (one of the state machine 502 or automaton, see figure 10, give access during the clock-pulse T2 and 
Regarding claim 18, NEWALD discloses routing, along a second routing line, a third result received from a third group of state transition elements during the first portion of the data cycle (arbiter finite state automaton AFSM 500 ensures that, for the case when more than one of the three finite state machines 501-503 makes a request for access to message memory 300, the access is distributed with clock-pulse timing and in alternation to requesting finite state machines 501-503, see ¶ 0092, 0094)
Regarding claim 19, NEWALD discloses along a second routing line, a third result received from a third group of state transition elements during a third portion of the data cycle (the accessing by the automatons are dynamically allocated, see figure 12 and ¶ 0092-0094). 
Regarding claim 20, NEWALD discloses routing, along the first routing line, a third result received from a third group of state transition elements during a third portion of the data cycle (the accessing by the automatons are dynamically allocated, see figure 12 and ¶ 0092-0094).

Allowable Subject Matter
Claims 1-16 are allowed.
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412